919 F.2d 738
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie HOWARD, Petitioner-Appellant,v.Al C. PARKE, Warden, Respondent-Appellee.
No. 90-5487.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1990.

Before BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Ronnie Howard, a Kentucky prisoner, filed a petition for federal habeas corpus relief under 28 U.S.C. Sec. 2254 in which he challenged a three count 1988 state court conviction.  The matter was referred to a magistrate who recommended that the petition be dismissed.  The district court adopted the recommendation over Howard's objections and this appeal followed.  The parties have briefed the issues, Howard proceeding without counsel.


3
Howard's sole contention on appeal is that there was insufficient evidence presented to support his attempted murder conviction.  We have examined the record and agree with the district court that there is ample evidence in the record to enable a rational jury to find Howard guilty beyond a reasonable doubt of attempted murder.   Jackson v. Virginia, 443 U.S. 307, 319 (1979).


4
Accordingly, the judgment is affirmed for the reasons set forth in the magistrate's report and recommendaiton filed January 16, 1990 and adopted by the district court on March 14, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.